DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 13, 15, 17 objected to because of the following informalities:  
Claim 13, line 5-6, “the eye position monitoring” should read “an eye position monitoring”
Claim 15, line 3, “at the rotation point of the subject's head” should read “at a rotation point of the subject's head”
Claim 15, line 5, “the current eye movement angle β” should read “a current eye movement angle β”
Claim 15, line 5, “the head movement angle γ” should read “a head movement angle γ”
Claim 17, line 3, “saccade database” should read “a saccade database”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “vision and eye movement task module” in claim 11, “behavior data collection module” in claim 12, “data storage and analysis module” in claim 12, and “brain function testing device” in claim 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 12 recites the limitation "The system" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “The system” is interpreted to read “The eye movement analysis system”.
	Claims 12-17, 18-20/12 inherit and do not remedy the deficiencies of claim 12.

	
Claim 15 recites the limitation "the method for eliminating the effect of head movement on eye position monitoring in real time" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation is interpreted to read “the method for the eliminating in real-time the effect of head movements on the eye position monitoring using an inclinometer”.

Claim 17 recites “the data storage and analysis module is configured to perform at least: establishing saccade database based on saccade behavior paradigms; and establishing a calculation 
(A) at least one of the establishing saccade database based on saccade behavior paradigms and the establishing a calculation model and analyzing eye movement parameters; or 
(B) at least both of the establishing saccade database based on saccade behavior paradigms and the establishing a calculation model and analyzing eye movement parameters. 
For examination purposes, the claim is interpreted based on interpretation (B).

Claim 18 recites the limitation “A brain function testing device using the system according to any one of claims 1 to 7.”. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation is interpreted to read “A brain function testing device using the system according to any one of claims 11-17.”. 

Claim 18/11 recites the limitation "the system" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the system” is interpreted to read “the eye movement analysis system”.
	Claims 19-20/11 inherit and do not remedy the deficiencies of claim 18/11.

Claim 18 recites “A brain function testing device using the system according to any one of claims 1 to 7”, which fails to put forward any steps involved in the process and thus is indefinite.
 
Claim 19 recites the limitation "The device" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the device” is interpreted to read “The brain function testing device”.
	Claim 20 inherits and does not remedy the deficiencies of claim 19.

Claim 19 recites “The device of claim 18, wherein the device is used to monitor or test a brain function or a neurodegenerative disease”, which fails to put forward any steps involved in the process and thus is indefinite.

Claim limitations “vision and eye movement task module” in claim 11, “data storage and analysis module” in claim 12, and “brain function testing device” claim 18 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structures, materials, or acts for performing the entire claimed functions and to clearly link the structures, materials, or acts to the functions of “which is configured to perform at least one of the following tasks: 1) Pro-saccade task; 2) Anti-saccade task; 3) Memory-saccade task; and 4) Double-saccade task” of the “vision and eye movement task module” in claim 11, “data storage and analysis” of “data storage and analysis module” in claim 12, and “brain function testing” of “brain function testing device” in claim 18.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11, 12, 18 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the 
As described above, the disclosure does not provide adequate structure to perform the claimed function of “which is configured to perform at least one of the following tasks: 1) Pro-saccade task; 2) Anti-saccade task; 3) Memory-saccade task; and 4) Double-saccade task” of the “vision and eye movement task module” in claim 12, “data storage and analysis” of “data storage and analysis module” in claim 12, and “brain function testing” of “brain function testing device” in claim 18.  
	Therefore, the specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claims are not directly related at least one of the four categories of patent eligible subject matter, while the disclosure is devoid of any structure that performs the functions recited in the independent claim 11, as described above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11, 12 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schwaller (Lund University (2014)).
Regarding claim 11, Schwaller teaches an eye movement analysis system (pg 23, para 1 “The objective of the present thesis is to develop a method that can robustly detect the three most common types of eye movements from an eye-tracking signal recorded using eye-tracking glasses, while compensating for head movements which are simultaneously recorded using an IMU”) for detecting brain function (pg 1, para 1 “Eye tracking is a technique that enables to estimate where a person is looking. It is a well-established research tool which can be used to investigate different types of eye movements and their relationship to the underlying processes in the brain.”; pg 49, para 2 “A saccadic interval Sj consists of the saccadic latency, which corresponds to the amount of time it takes for the brain to program and initiate the saccade after the stimulus has been presented, and the saccade duration, which is dependent on the amplitude of the saccade. In this thesis, an average duration of 200 ms is used to compensate both for the delay and the saccade duration”) comprising a vision and eye movement task module, which is configured to perform at least one of the following tasks: 1) Pro-saccade task; 2) Anti-saccade task; 3) Memory-saccade task; and 4) Double-saccade task (pg 36, para 2-3 “The three most common types of eye movements, saccades, fixations, and smooth pursuits…In order to investigate how the three types of eye movements appear in the signals generated by the eye-tracking glasses, different eye movements in combination with head movements are recorded. Figure 3.8 shows four different movement patterns I – IV…The subject fixates their gaze at each of the crosses successively, starting with the centre cross, indicated in red, and following the path indicated by the arrows and the corresponding numbers next to them…When the subject transitions between the crosses, it should result in saccadic eye movements”; Note Fig. 3.8 demonstrates a pro-saccadic task. A 

Regarding claim 12, Schwaller teaches the invention of claim 11, further comprising: a) a behavior data collection module (pg 2, para 2 “The objective of the present thesis is to develop a method that can robustly detect the three most common types of eye movements from an eye-tracking signal recorded using eye-tracking glasses, while compensating for head movements which are simultaneously recorded using an inertial measurement unit (IMU); note the eye-tracking glasses and IMU combined is considered the behavior data collection module); or b) a data storage and analysis module (pg 65, para 1 “The gaze-analysis software distributed with the eye-tracking glasses has a built-in event detector, which uses a velocity-based algorithm to detect saccades and fixations”; pg 51, para 1 “The goal of the event-detection part is to develop and implement a new enhanced event-detection algorithm to detect saccades, fixations, and smooth pursuit movements from signals containing only eye-in-space motion, i.e., signals which are obtained by combining the eye- and head-tracking signals described in the preceding gaze-estimation part of this chapter.”; pg 61, para 1-2 “The goal of this section is to evaluate the performance of the proposed event-detection algorithm. Therefore, the data of the pilot study after gaze estimation is used, namely the signals containing the estimated eye-in-space motion. The database is briefly summarised in Section 3.8.1…3.8.1 Database…A detailed description of the experiment and the database can be found in Section 3.6.1. Nine different stimuli videos are presented, and two identical rounds of experimentation are performed and used for data analysis. The recorded data from one round is used to develop the algorithm…The data from the second round is used to make the final evaluation of the algorithm”).

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 18-20/(11-12, 17) are rejected under 35 U.S.C. 103 as being unpatentable over Schwaller, in view of Humphries et al. (US Pre-Grant Publication No. US 2010/0283972 A1) (hereinafter “Humphries”).
Regarding claim 18/(11-12, 17), Schwaller teaches the system according to any one of claims 11-12 and 17, but fails to teach specifically a brain function testing device using the system according to any one of claims 11 to 17.
Humphries teaches a brain function testing device based on saccadic measurements (Abstract; para [0015] “Referring to FIG. 1, a saccadic eye movement detection and analysis system 10 includes a light source 12, an optical system with lens, 14; light sensor 16 comprised of a photosensitive array 18; and a data processor 20.”; para [0010] “parameters obtained in saccadic motion detection can be used to provide objective measures of, dementia, delirium, psychosis, mania, attention deficit, depression, fatigue, intoxication, and/or sedation…Parameters obtained in saccadic motion detection are helpful in diagnosing neurological defects, such as stroke or Alzheimer's disease.”; para [0020] “The processor 20 can also include software for processing, scoring against standards, and presenting the data in a physiologically meaningful format…Saccadic motion information can be presented against preexistent data representing conditions associated with the saccadic motion abnormalities. Accordingly, the software can predict intoxication, fatigue, and/or anesthesia, etc”). It would have been obvious to one 

Regarding claim 19/(11-12, 17), Schwaller, in view of Humphries, teaches the invention of claim 18/(11-12, 17), and Humphries teaches the device is used to monitor or test a brain function or a neurodegenerative disease (para [0010] “parameters obtained in saccadic motion detection can be used to provide objective measures of, dementia, delirium, psychosis, mania, attention deficit, depression, fatigue, intoxication, and/or sedation…Parameters obtained in saccadic motion detection are helpful in diagnosing neurological defects, such as stroke or Alzheimer's disease.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Schwaller and Humphries, using the eye movement analysis system of Schwaller, which provides the advantage of improved accuracy by head movement compensation (Abstract, para 4 of Schwaller), to test brain function or a neurodegenerative disease in an objective, economical, non-

Regarding claim 20/(11-12, 17), Schwaller, in view of Humphries teaches the invention of claim 19/(11-12, 17), and Humphries teaches the neurodegenerative disease is one of Alzheimer's Disease (para [0010] “Parameters obtained in saccadic motion detection are helpful in diagnosing neurological defects, such as stroke or Alzheimer's disease.), Parkinson's Disease, Huntington's Disease, and cerebellar atrophy. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Schwaller and Humphries, using the eye movement analysis system of Schwaller, which provides the advantage of improved accuracy by head movement compensation (Abstract, para 4 of Schwaller), to test a neurodegenerative disease such as Alzheimer's Disease in an objective, economical, non-invasive manner with a brain function testing device based on Humphries (para [0010] of Humphries “parameters obtained in saccadic motion detection can be used to provide objective measures of, dementia, delirium, psychosis, mania, attention deficit, depression, fatigue, intoxication, and/or sedation…Parameters obtained in saccadic motion detection are helpful in diagnosing neurological defects, such as stroke or Alzheimer's disease…such testing provides economic benefit over extant testing modalities. In the case of medical practitioners, .

Claims 13-16, 18-20/13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Schwaller and Humphries, as applied to claim 12 above, and further in view of Xie et al. (IEEE TRANSACTIONS ON SYSTEMS, MAN, AND CYBERNETICS—PART A: SYSTEMS AND HUMANS (1998)) (hereinafter “Xie”).
Regarding claim 13, Schwaller teaches the invention of claim 12, and teaches the behavior data collection module is configured to perform at least: using computer object recognition and tracking methods to process image information collected by a camera (pg 25, para 1 “The eye-tracking signals are recorded using the eye-tracking glasses 2.0 from SensoMotoric Instruments (SMI). It is a non-invasive video-based glasses type eye tracker with a scene camera and two eye…Eye positions are determined based on pupil and corneal reflection tracking (cf. Section 2.3) and a total of six corneal reflections are tracked.”; pg 13, para 4 “Video-based pupil and corneal-reflection eye tracking has been the dominant method since the early 1990…The method employs one or more cameras and a single or multiple infrared light sources, which are placed in front of the viewer…A total of four reflections, known as Purkinje images, may occur on the external and the internal surface of the cornea as well as on the external and the internal surface of the lens…This reflection together with the pupil is tracked by the camera system”; pg 14, para 1-pg 15, para 1 “The goal of the eye-detection step is to robustly detect the pupil and the corneal reflection. Eye detection is typically done using either feature based or model-based approaches or combinations thereof [11, 20, 21]. The feature-based approach involves exploring the characteristics of the eye and extracting distinctive local features. Commonly-used features include 
Humphries teaches a saccadic eye movement analysis system (Abstract; para [0015] “The system 10 is configured to detect and analyze saccadic motion of the eye 22”) comprises processing in real-time image information (para [0010] “Parameters obtained in saccadic motion detection can be reported frequently and/or in near real-time, for example minute by minute.”; para [0025] “the sensor 16 can collapse the intensities in x- and y-dimensions for sequential images for rapid comparison of the collapsed values to predict the likely motion that occurred between the two images.”; para [0027] “The processor 20 uses the information obtained from light sensor 16 regarding eye movement parameters, to calculate or otherwise determine, by for example, using a lookup table or a polynomial curve fit that maps saccadic performance parameters to a known database.”) collected by a fast near-infrared camera (para [0014]-[0015] “The embodiments herein provide techniques for measuring saccade motion…Light 
The processing in real-time of the image information collected by a fast near-infrared camera would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, in order to provide precise detection of high speed saccadic eye motion (para [0009] “Video detection of saccadic eye movements has been used. Normal video frame rates, however, of 30 Hz are slow relative to the high-speed saccade. Eye tracking devices, however, do exist for tracking this high-speed event using video speeds of 240 Hz or more.”; para [0018] “The technology is precise and high-speed, making it well-suited for monitoring eye motion”).
However, the system of Schwaller, in view of Humphries, fail to teach eliminating in real-time the effect of head movements on the eye position monitoring.
Xie teaches a method of eye tracking (Abstract), comprising eliminating effect of head movements on the eye position monitoring in real time (Abstract “Head movements are normally much slower than eye movements and can be compensated for using another tracking scheme for head position. In this paper, a hybrid method employing the two tracking schemes is developed. To this end, first a measurement model for the compensation of the head movement is formulated and then the overall tracking scheme is implemented by cascading two Kalman filters. The tracking of the iris movement is followed by the compensation of the head movement for each image frame. Experimental results are presented to demonstrate the accuracy aspects and the real-time applicability of the 

Regarding claim 14, Schwaller, in view of Humphries and Xie, teaches the system of claim 13, and Schwaller teaches the frequency of the fast near-infrared camera is not lower than 1000 Hz (para [0017] “The speed of a CCD array allows for rates from about 1200 Hz to about 6000 Hz or more”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Schwaller, in view of Humphries, so that the frequency of the fast near-infrared camera is not lower than 1000 Hz, in order to provide precise detection of high speed saccadic eye motion (para [0009] “Video detection of saccadic eye movements has been used. Normal video frame rates, however, of 30 Hz are slow relative to the high-speed saccade. Eye tracking devices, however, do exist for tracking this high-speed event using video speeds of 240 Hz or more.”; para [0018] “The technology is precise and high-speed, making it well-suited for monitoring eye motion”).

Regarding claim 15, Schwaller, in view of Humphries and Xie, teaches the system of claim 13, and Schwaller teaches the method for eliminating the effect of head movement on eye position monitoring in real time comprises: placing the inclinometer at the rotation point of the subject's head; when saccade and head rotation occur at the same time (pg 23, para 1 “The objective of the present 

Regarding claim 16, Schwaller, in view of Humphries and Xie, teaches the invention of claim 15, and Schwaller teaches a response frequency of the inclinometer is not lower than 200 Hz (pg 26, para 1 “The IMU consists of a triaxial gyroscope, a triaxial accelerometer, and triaxial magnetometer and has a sampling frequency up to 512 Hz”).

Regarding claim 18/13-16, Schwaller, in view of Humphries and Xie, but fails to teach specifically a brain function testing device using the system according to any one of claims 11 to 17. 
Humphries teaches a brain function testing device based on saccadic measurements (Abstract; para [0015] “Referring to FIG. 1, a saccadic eye movement detection and analysis system 10 includes a light source 12, an optical system with lens, 14; light sensor 16 comprised of a photosensitive array 18; and a data processor 20.”; para [0010] “parameters obtained in saccadic motion detection can be used to provide objective measures of, dementia, delirium, psychosis, mania, attention deficit, depression, fatigue, intoxication, and/or sedation…Parameters obtained in saccadic motion detection are helpful in diagnosing neurological defects, such as stroke or Alzheimer's disease.”; para [0020] “The processor 20 can also include software for processing, scoring against standards, and presenting the data in a physiologically meaningful format…Saccadic motion information can be presented against preexistent data representing conditions associated with the saccadic motion abnormalities. Accordingly, the software can predict intoxication, fatigue, and/or anesthesia, etc”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Schwaller and Humphries, using the eye movement analysis system of Schwaller, which provides the advantage of improved accuracy by head movement compensation (Abstract, para 4 of 

Regarding claim 19/13-16, Schwaller, in view of Humphries and Xie, teaches the invention of claim 18/13-16, and Humphries teaches the device is used to monitor or test a brain function or a neurodegenerative disease (para [0010] “parameters obtained in saccadic motion detection can be used to provide objective measures of, dementia, delirium, psychosis, mania, attention deficit, depression, fatigue, intoxication, and/or sedation…Parameters obtained in saccadic motion detection are helpful in diagnosing neurological defects, such as stroke or Alzheimer's disease.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Schwaller and Humphries, using the eye movement analysis system of Schwaller, which provides the advantage of improved accuracy by head movement compensation (Abstract, para 4 of Schwaller), to test brain function or a neurodegenerative disease in an objective, economical, non-invasive manner with a brain function testing device based on Humphries (para [0010] of Humphries “parameters obtained in saccadic motion detection can be used to provide objective measures of, dementia, delirium, psychosis, mania, attention deficit, depression, 

Regarding claim 20/13-16, Schwaller, in view of Humphries and Xie teaches the invention of claim 19/13-16, and Humphries teaches the neurodegenerative disease is one of Alzheimer's Disease (para [0010] “Parameters obtained in saccadic motion detection are helpful in diagnosing neurological defects, such as stroke or Alzheimer's disease.), Parkinson's Disease, Huntington's Disease, and cerebellar atrophy. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Schwaller and Humphries, using the eye movement analysis system of Schwaller, which provides the advantage of improved accuracy by head movement compensation (Abstract, para 4 of Schwaller), to test a neurodegenerative disease such as Alzheimer’s disease in an objective, economical, non-invasive manner with a brain function testing device based on Humphries (para [0010] of Humphries “parameters obtained in saccadic motion detection can be used to provide objective measures of, dementia, delirium, psychosis, mania, attention deficit, depression, fatigue, intoxication, and/or sedation…Parameters obtained in saccadic motion detection are helpful in diagnosing neurological defects, such as stroke or Alzheimer's disease…such testing provides economic benefit over extant testing modalities. In the case of medical practitioners, such testing is safer and less invasive in that phlebotomies and/or urine specimens are obviated…The invention may obviate the need for test sample, such as urine, and thereby may reduce the risk of 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONNIE TSUN YING LAU whose telephone number is (571)272-7346.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TSE W CHEN can be reached on (571)272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.L./Examiner, Art Unit 3791                                                                                                                                                                                                        
/PATRICK FERNANDES/Primary Examiner, Art Unit 3791